[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                       JUNE 12 2007
                                                    THOMAS K. KAHN
                               No. 06-15909
                                                         CLERK
                          ________________________

                   D. C. Docket No. 06-00570-CV-T-30-TGW

JOHN SEMMA,

                                                        Plaintiff-Appellant,

                                     versus

PRINCIPAL LIFE INSURANCE COMPANY,

                                                        Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (June 12, 2007)

Before ANDERSON, MARCUS and COX, Circuit Judges.

PER CURIAM:

      This case was scheduled for oral argument. Pursuant to the consent of

counsel, however, the appeal was submitted on the briefs.
      After careful consideration of the briefs, record and the district court’s

helpful opinion, we conclude that the judgment of the district court is due to be

affirmed. With respect to plaintiff’s accidental death and dismemberment claim,

we readily conclude that Principal Life’s determination – that the injury did not

result from external, violent and accidental means – was not wrong. The

“external, violent and accidental means” clause was not satisfied by plaintiff’s

designated cause, the surgery. Alternately, we also conclude that the claim was

properly denied because a pre-policy 1962 eye injury was a contributing cause of

plaintiff’s loss, so that plaintiff also failed to satisfy the “direct and sole cause of

loss” clause.

      With respect to plaintiff’s accelerated life insurance claim, we also conclude

that Principal Life’s determination – that plaintiff failed to satisfy the “expected to

die within twelve months” requirement – was not wrong. We reject plaintiff’s

argument that the limiting condition – “in the absence of extensive or

extraordinary medical treatment” – applies to the “expected to die within twelve

months” clause, or otherwise renders that clause ambiguous. That limiting

condition applies to the definition of “Qualifying Event”, but not to the “expected

to die within twelve months” requirement.

      Accordingly, the judgment of the district court is

AFFIRMED.
                                            2